UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13G (Amendment No. 1) (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2 FriendFinder Networks Inc. (Name of Issuer) Common Stock,par value$0.001 per share (Title of Class of Securities) (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. CUSIP No. 358453306 13G Page2of 5 Pages 1 NAME OF REPORTING PERSONS Marc H. Bell 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)o (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States Number of Shares Beneficially Owned by Each Reporting Person With 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARESo 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 16.8% 12 TYPE OF REPORTING PERSON IN Includes 184,190 shares held indirectly through the Bell Family 2003 Charitable Lead Annuity Trust, of which the reporting person is trustee and holds sole voting and investment power over the shares held in trust; 5,241,421 shares held directly; and 40,000 options exercisable into shares of common stock. CUSIP No. 358453306 13G Page3of 5 Pages Item 1(a). Name of Issuer:FriendFinder Networks Inc. Item 1(b).
